EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 12/10/2020, no claims were cancelled; no claims were amended; no claims were added. As a result, claims 1-24 are pending, of which claims 1, 9, and 17 are in independent form.
Response to Arguments
	On page 9 of Remarks filed on 12/10/2020, applicant argues that “Neither the cited portion of Sermpezis, nor any other portion of Sermpezis, discloses that the ARTEMIS system makes a determination as to ‘whether more-specific routing prefixes are available for the hijacked netblock based at least in part on the determined attribute of the hijacked netblock’ as recited in the claims. Sermpezis automatically proceeds to its de-aggregation. Sempezis does not make any determination of additional more-specific routing prefixes.”
	The examiner finds the above argument persuasive.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to independent claims 1, 9, and 17, the combination of prior arts of record and further search does not explicitly teach or suggest the following limitation – “determining, by the computing device, whether more-specific routing prefixes are available for the hijacked netblock based at least in part on the determined attribute of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Examiner, Art Unit 2497